Title: Joel Yancey to Thomas Jefferson, 8 October 1819
From: Yancey, Joel
To: Jefferson, Thomas


					
						Dr Sir
						
							Poplar forest
							8th Octr 19
						
					
					I now inclose you Mr Hepburns bill for repairing the thrashing Machine amounting to 49 dollars 34 cts, your taxes the Sheriffs Say must be paid in this month and if convenient may be included in the Dft, they are a hungary set, and will not wait, the Printer agrees to reduce his a/c to 30 dollars, and wishes that the Proctor may be directed to pay it immediately to his order, I told him you said 20, was more than  the  job was worth, and gave him to understand he would get no more but he declares he must have 30, or nothing, we are all well and have for the last  10 days, fine weather for our Tobo I have no  doubt now but that we shall get it all in, and the most of it will be good, Hepburn has furnishd me with a Bill of Scantling for the mill which I shall endeavour to get Sawed as Soon as possible he is now building a mill for Mr Clay in Campbell, I expect to begin Sowing wheat on Monday next, your old acquaintances in this neighborhood are all in good health and very desirous to hear that your health is good also, and that they may have the pleasure of seeing you in they the forest again this autumn
					
						with the highest respect
						I am yr mo ob St
						
							Joel Yancey
						
					
				